Taft, O. J.,
concurring. In my opinion, a convicted felon should not be regarded as an officer of our courts, at least while he is incarcerated in the penitentiary. Thus, we might reasonably hold that the words “conviction of a crime involving moral turpitude,” as used in our Rule XVIII, include the conviction for any crime that results in a sentence to imprisonment in the Ohio Penitentiary, even where a criminal intent, other than an intention to do an act that is prohibited, is not an element of the crime. Cf. Cincinnati Bar Association v. Smith (1963), 174 Ohio St. 452, 190 N. E. 2d 267; Cincinnati Bar Association v. Massengale (1961), 171 Ohio St. 442, 171 N. E. 2d 713; and Dayton Bar Association v. Prear (1964), 175 Ohio St. 543, 196 N. E. 2d 773. If we so held, then, where the General Assembly has made a particular crime a felony and a defendant has been convicted thereof and sentenced to the penitentiary, it would be unnecessary for us to inquire further as to the character of the crime.
I hesitate to base Shott’s disbarment on his conviction for violation of Section 1707.44(A) and (0), Revised Code, and his repeated violations of the usury laws, because there are other more substantial grounds for that disbarment. In Ohio, usury is not a crime and a usurious contract is enforceable, except as to the excess of interest above the legally permissible rate.
However, on April 5, 1965, respondent filed a motion “that all proceedings” herein “be continued pending the disposition of the appeal” to the United States Court of Appeals in Conroy v. Shott. This motion was granted.
In that motion it is stated:
“The relator has now chosen to append to its brief the opinion of Judge Peck of the United States District Court for the Southern District of Ohio in the case of * * * Conroy * * * v. * * * Shott. * * *
ÉÍ # * #
“"We do not criticize the relator for calling at this time the attention of this court to Judge Peck’s finding against respondent, even though this case played no part in the proceedings before the board. Indeed, in an action of this kind, it was relator’s duty. Certainly if the District Court’s findings of fact in the bankruptcy case are correct, respondent has no defense *133whatever in this disciplinary proceeding because Judge Peck has, in that collateral proceeding, found that respondent was a party to a criminally fraudulent transaction. We can see that was the duty of the relator to bring this decision to the attention of this court. Nevertheless, in doing so it puts the respondent in a position which makes it impossible to defend himself. This court is bound by the full faith and credit clause of the Constitution to treat Judge Peck’s decision as conclusive evidence of respondent’s guilt until that decision is reversed. This court has no jurisdiction to retry the issue before Judge Peck and determine whether or not Judge Peck made an erroneous decision. Therefore, if the case is heard on April 20, 1965, respondent has no defense. * * *
(i * * *
“ * * * If the Court of Appeals sustains Judge Peck’s position, our client will be automatically disbarred.
“On the present record the court is bound to find that respondent participated in a fraudulent scheme involving moral turpitude because it has no jurisdiction to retry or review Judge Peck’s judgment.”
After quoting most of Judge Peck’s opinion, the opinion of the federal Court of Appeals (363 F. 2d 90, certiorari denied) states:
“Upon the basis of the above quoted language from the opinion of the District Court, we conclude that defendant is charged with constructive knowledge of the fraudulent intent of the brankrupt under facts which are not disputed and that the District Court was correct in granting plaintiff’s motion for summary judgment on the legal issue of liability.”
I do not believe it necessary to rely upon constructive knowledge. In my opinion, the affidavits submitted by respondent in support of the foregoing motion of April 5, 1965, almost inevitably lead to the conclusion that Shott actually knew of “Stickler’s Ponzi scheme” and was an active participant therein.
For example, the affidavit of the accountant for the trustee in bankruptcy shows that Stickler received over $3,300,000 and paid out less than $3,200,000; that Shott received over $1,360,000 of what Stickler paid out; and that Shott received back over *134$342,000 more than he paid to Stickler. Thirty-nine others also received more than they paid to Stickler bnt their total excess receipts were less than $186,000. Eighty-one others received less than they paid Stickler, their losses amounting to over $657,000.
These figures impel the inference that Shott knew what was going on. That inference is fortified by the report of that accountant introduced before the hearing panel. This discloses that between July of 1960, and January 7, 1961, when Stickler announced he could no longer meet his obligations, respondent reduced the amount owed him from a high of over $177,000 to below $52,000.